Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
In regard to the rejection of claim 1, the applicant first asserts that Xu in view of Xiu fails to disclose “a reference picture of the specific neighboring block A1 is a collocated picture of the current block which is different from a current picture comprising the current block” and “locating at least one video region for the current block in the collocated picture”. The applicant notes that Xu discloses using the same reference picture as the predictive block, but asserts that this differs from the claim (See pegs 10-11 of the Remarks). The examiner disagrees Xu teaches “the MV prediction can use predictors from the same reference picture that the neighboring block is using” (Xu par.9), indicating that the reference picture used to predict the neighboring block is also used to supply a predictor for the current block. This meets the claim limitation of “a reference picture …. different form a current picture  comprising the current block” as motion vectors refer to previously reconstructed pictures not the current picture (Xu par. 6). Similarly Xiu discloses selecting the reference picture at the index used by the spatially neighboring block to use as a reference picture (Xiu par. 52). If the applicant wishes to specify some more particular method for selecting a reference block then it should be more clearly reflected in the claims. The applicant’s argument is unpersuasive. 
The applicant next asserts that Lee does not disclose locating a video region for the current block based on rounded temporal motion information (See pg. 11 of the Remarks).  The examiner disagrees. First, Lee discloses using the rounded motion vector to locate a video region for predicting the current block (Lee pars 314-317 note determining a refined motion vector using the rounded initial 
The applicant finally asserts that Lee fails to disclose details  of not using motion information of a block determined to be specifically in an intra block copy mode. The examiner provides new art Pang to meet this newly amended requirement. Note that previous claim 22 allowed either intra block copy mode or “an intra mode”, while current claim 1 is limited to the intra-block copy mode. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 7-11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (2019/0182502) in view of Xiu et al (2020/0045336), Lee et al (2020/0267408) and Pang et al (20160105670).
In regard to claim 1 Xu discloses a method of coding video data (Xu Figs. 1 and 8 and generally pars 13-121), comprising:
initializing, for a conversion between a current block of a video coded using a subblock-based temporal motion vector prediction and a bitstream of the video, a temporal motion information (Xu Fig. 8 and par. 106 note deriving displacements from temporally neighboring blocks);
setting the temporal motion information to specific information related to a specific neighboring block A1, wherein the specific neighboring block A1 is adjacent to a lower left corner to the current block, wherein a reference picture of the specific neighboring block A1 is a collocated picture of the current block with is different from a current picture comprising the current block, wherein the specific neighboring block A1 covers a luma location (XCb-1, YCb + cbHeight -1) wherein (xCb, yCb) is a luma location of a top-left sample of the current block relative to the top-left luma sample of the current picture and cbHeight is a height of the current block  (Xu Fig. 8 and par. par. 114 note using a motion vector predictor from one of various sub-blocks, including a specific neighboring block adjacent to the lower left corner of the current block labeled in Xu as L(M,0), which covers the A1 luma location, also note par. 9 motion vector predictors use the same reference picture as the predictive block in H.265 , also note pars 45 and 59 the encoder and decoder may use H.265);
constructing a sub-block motion candidate list based on sub-block motion information(Xu par. 156 note integrating sub-block motion candidates into a merge list);
determining based on index information, a candidate from the sub-block motion list (Xu par. 103 note additional information indicating which of the merge MV are used in merge mode); and

It is noted that Xu does not disclose details of deriving sub-block motion information based on the temporal motion information. However, Xiu discloses: 
setting temporal motion information to specific motion information related to a neighboring block (Xiu Fig. 9 and par. 53-52 note par. 52 using the motion vector and reference index of block A);
locating at least one video region for the current block in the collocated picture based on the temporal motion information (Xiu Fig. 9 and par. 53 note identify the location of the collocated block in the collocated picture including a plurality of small blocks and small block motion vectors); and
deriving at least one subblock motion information related to the current block based on at least one video region (Xiu Fig. 9 and par. 54 note using the motion information of the small blocks are converted for use by the current block);
It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage of including sub-block motion information determined from the temporal motion information as taught by Xiu  in the merge candidate list of Xu in order to multiple motion information for plural sub-blocks as suggested by Xiu (Xiu par. 52).
Xu further discloses limiting motion information to an integer values (Xu par. 147 note performing floor or ceiling operations on the motion information). It is noted that Xu does not explicitly disclose that the motion vectors are rounded.). However,  Lee discloses performing rounding on motion vector information (Lee par. 314), and using the rounded motion vector information for locating a video region for the current block in a reference picture (Lee pars 314-317 note determining a refined vector also note Figs 22-23 illustrating the refinement process). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of performing rounding on the temporal motion 
It is further noted that neither Xu nor Xiu disclose determining whether the video region is coded in an inter mode or intra mode and deriving the sub-block motion information from the video region if it is coded inter mode and not deriving the sub-block information if it is coded in an intra-block copy mode. However, Lee discloses determining whether a region to be used to derive temporal motion information is coded in an inter or an intra mode, and using the temporal motion information if the region is inter coded and not using the temporal motion information if it is intra coded (Lee Fig. 7 and par. 174). Pang further discloses specifically not using temporal motion information from blocks coded in an intra-block copy mode (Pang par. 153)
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of determining whether the video region is inter or intra coded and deriving the sub-block motion information or not based on the determination as taught by Lee, in the invention of Xu in view of Xiu in order to ensure that motion information is available from the video region as suggested by Lee and Pang (Lee par. 174; Pang par. 153). 

In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Xu further discloses that a motion vector related to the default motion information is (0,0) (Xu par. 117 note both X and Y components of a zero motion vector are zero). 

In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Xu further discloses that the conversion comprises decoding the current block from the bitstream (Xu Fig. 4 and pars 47-60 note decoding).



In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Xu further discloses that the conversion comprises generating the bitstream from the current block and the method further comprises: storing the bitstream in a non-transitory computer-readable recording medium (Xu Fig. 3 and par. 44 note storing compressed video on digital media). 

Claims 11, 15 and 19 describe an apparatus and/or comprising a processor and a non-transitory memory with instructions causing the processor to perform a method substantially corresponding to that of claim 1 above. Refer to the statements made in regard to claim 1 above for the rejection of claims 11, 15 and 19 which will not be repeated here for brevity. Further note that Xu discloses a processor and memory storing instructions for causing the processor to implement the method noted in the rejection of claim 1 above (Xu Fig. 18 and pars. 167-179)

Claims 4-6, 13-14,  17-18, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view Xiu, Lee and Pang and in further view of Sze et al (2012/0300839).
In regard to claims 4, 13, 17 and 24 refer to the statements made in the rejection of claims 1, 11, 15 and 19 above. It is noted that neither Xu nor Xiu disclose details of coding a merge index. However, Sze further that a plurality of bins (N) is used to present the merge index (Sze par. 41 note syntax elements coded with context coded and bypass bins). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a merge index as coding taught by Sze in the coding of Xu in order to efficiently code the merge index. 
In regard to claims 5, 14, 18 and 25 refer to the statements made in the rejection of claims 4, 13, 17 and 24 above. Sze further discloses that a first number of bins (L) are context encoded, and wherein a 
In regard to claims 6 and 26-27 refer to the statements made in the rejection of claims 5, 14 and  25 above. Sze further discloses that L = 1 (Sze par. 41 note the first bin is context coded and the remaining bins are bypass coded). 
In regard to claim 28 refer to the statements made in the rejection of claims 4 and 14 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200260071 A1	Hannuksela; Miska et al.	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423